Title: To Alexander Hamilton from Beverley Randolph, [1–28] October 1789
From: Randolph, Beverley
To: Hamilton, Alexander


Richmond October [1–28] 1789.
Sir,
I have the honour to acknowledge the receipt of your favour of the 26th. of September, inclosing several Resolutions of the Congress of the United States. The amount of the public debt of this state can be furnished immediately, but I conceive this would be incomplete unless accompanied by a statement of the funds provided for the discharge of it. This Statement cannot now be prepared as the best fund appropriated to the discharge of the interest of the debt arose from the impost, which is taken away by the adoption of the new Constitution. It therefore remains with the General Assembly to provide some other. So soon as this shall be done I shall be ready to give you the information required. No Loan office Certificates or other public securities of the United States are in the Treasury of Virginia, except a small sum of Indents, as will appear by the inclosed Certificate of the Treasurer. I am &c.
Beverley Randolph.
